Filed 8/21/20 P. v. Teague CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B303076

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA024803)
           v.

 GINGIE MIIUAAN TEAGUE,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Laura R. Walton, Judge. Dismissed.
     Diane E. Berley, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
        Defendant Gingie Miiuaan Teague stabbed her 82-year-old
neighbor to death and took his radio. The trial court, sitting
without a jury, convicted her of second degree murder and
sentenced her to prison for 16 years to life. In 1995, this court
affirmed the judgment of conviction.
        In May 2019, Teague filed a petition for resentencing
pursuant to Penal Code section 1170.95. The trial court denied
the petition, and Teague appealed from the order denying her
petition.
        Appellate counsel filed a brief identifying no issue and
invited this court to independently review the entire record for
arguable issues. This court notified Teague that she had 30 days
to file a supplemental brief. Teague did not file a supplemental
brief. This court has no independent duty to review the record for
reasonably arguable issues. (People v. Cole (Aug. 3, 2020,
No. B304329) __ Cal.App. 5th ___ [2020 Cal.App.Lexis 717
at pp. 22–23].) The appeal must therefore be dismissed as
abandoned. (Id. at pp. 23–24.)

                        DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.

                                          BENDIX, J.
We concur:


             ROTHSCHILD, P. J.            SINANIAN, J.*

      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                   2